Judgment of conviction reversed on the law and indictment dismissed. Memorandum: Evidence tending to establish the commission by defendant of other crimes was received over defendant’s objection. This was error which would require reversal of the judgment of conviction. (See People v. Allen, 282 N. Y. 511.) We are of the further opinion that the proofs adduced by the People did not warrant the submission to the jury of the question of defendant’s guilt of the crime charged in the indictment. While the evidence would have justified a verdict of guilty of violating section 483-b of the Penal Law, no such charge was set forth in the indictment. All concur. (The judgment convicts defendant of a crime in violation of section 690 of the Penal Law.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and MeCurn, JJ.